 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   DEANDRE SEWELL,                            )   No. CV 19-10298 JVS (FFM)
                                                )
11                        Petitioner,           )   ORDER FOR DISMISSAL OF
                                                )   PETITION WITHOUT PREJUDICE
12                v.                            )
                                                )
13   STU SHERMAN,                               )
                                                )
14                        Respondent.           )
                                                )
15
16         On or about December 5, 2019, Petitioner Deandre Sewell filed a request to
17   withdraw his habeas petition currently pending before this Court. (Dkt. 4.) The
18   Court construes Petitioner’s request as a notice of dismissal pursuant to Federal
19   Rule of Civil Procedure 41(a)(1). Because Respondent has not filed an answer to
20   the Petition, Petitioner’s notice is sufficient in and of itself to dismiss the action
21   without further order of this Court. Fed. R. Civ. P. 41(a)(1)(A)(I).
22         IT IS THEREFORE ORDERED that this action is hereby dismissed
23   without prejudice.
24
25   DATED: 02/11/2020                               _______________________
                                                         JAMES V. SELNA
26                                                   United States District Judge
     Presented by:
27
      /S/ FREDERICK F. MUMM
28
       FREDERICK F. MUMM
     United States Magistrate Judge
